Citation Nr: 0412947	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
replacement.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1955 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified at a Board hearing at 
the RO in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran testified that the service medical records in the 
file do not include records while he was serving in at 
Randolph Air Force Base in San Antonio, Texas from 1971 to 
1976.  The veteran claimed that he received treatment for his 
knees during that time in San Antonio, Texas.  However, it 
appears that some service medical records that are not 
included in the file.  A VA Request for Information Form 3101 
shows that VA requested in July 2002 for any administrative 
or medical records relating to the veteran's service.  There 
was no response from the National Personnel Records Center.  
The Veterans Claim Assistance Act (VCAA) provides a broader 
VA obligation to obtain relevant records and advise the 
veteran of the status of those efforts.  While the Board 
regrets further delay in this matter, further attempt must be 
made to obtain any additional service medical records.  

VA did not perform a VA examination to determine the nature 
and etiology of the veteran's left knee and right knee 
disabilities.  VA's duty to assist the veteran includes 
obtaining an etiological opinion based upon a review of the 
record of evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should take all 
appropriate action to obtain any 
additional service medical records.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

3.  After completion of #1-2 above, the 
VBA AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's left and 
right knee disabilities.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examining physician 
should render an opinion addressing 
whether it is at least as likely as not 
that the left and right knee disabilities 
were incurred in or aggravated during the 
veteran's period of active duty.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the VBA AMC should again review 
the record.  If any the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



